Title: To George Washington from James Madison, 18 March 1787
From: Madison, James
To: Washington, George



Dear Sir,
New York March 18th 1787

Recollecting to have heard you mention a plan formed by the Empress of Russia for a comparative view of the aborigines of the New Continent, and of the N.E. parts of the old, through the medium of their respective tongues, and that her wishes had been conveyed to you for your aid in obtaining the American vocabularies, I have availed myself of an opportunity offered by the Kindness of Mr Hawkins, of taking a copy of such a sample of the Cherokee & Chactaw dialects as his late commission to treat with them enabled him to obtain, and do myself the honor now of inclosing it. I do not know how far the list of words made use of by Mr Hawkins may correspond with the standard of the Empress, nor how far nations so remote as the Cherokees & Chactaws from the N.W. shores of America, may fall within her scheme of comparison. I presume however that a great proportion at least of the words will answer, and that the laudable curiosity which suggests investigations of this sort will be pleased with every enlargement of the field for indulging it. Not finding it convenient to retain a copy of the inclosed as I wished to do for myself, I musk ask the favor of your amanuensis to perform that task for me.
The appointments for the Convention go on very successfully. Since the date of my last, Georgia, S. Carolina, N. York, Massts & N. Hamshire have come into the measure. Georgia & N. Hampshire have constituted their Delegates in Congs their representatives in the Convention. S. Carolina has appointed Mr J. Rutledge, Genl Pinkney, Mr Laurens, Major Butler, and Mr Chs Pinkney late a member of Congs. The deputies of Massts are Mr Dana, Mr King, Mr Ghoram, Mr Gerry, Mr Strong. I am told that a Resolution of the Legislature of this State which originated with their Senate lays its deputies under the fetter of not departing from the 5th of the present articles of Confederation. As this Resolution passed before the Recommendatory act of

Congress was known, it is conjectured that it may be rescinded; but its having passed at all denotes a much greater prevalence of political jealousy in that quarter than had been imagined. The deputation of N. York consists of Col. Hamilton, Judge Yates and a Mr Lansing. The two last are said to be pretty much linked to the antifederal party here, and are likely of course to be a clog on their colleague. It is not doubted now that Connecticut & R. Island will avoid the singularity of being unrepresented in the Convention.
The thinness of Congs has been an obstacle to all the important business before them. At present there are nine States on the ground but this number, though adequate to every object when unanimous, makes a very slow progress in business that requires seven States only. And I see little prospect of the number being increased.
By our latest and most authentic information from Massts it would seem that a calm has been restored by the expedition of Genl Lincoln. The precautions taking by the State however betray a great distrust of its continuance. Besides their act disqualifying the malcontents from voting in the election of members for the Legislature &c. another has been passed for raising a corps of 1000 or 15,000 men, and appropriating the choicest revenues of the Country, to its support. It is said that at least half of the insurgents decline accepting the terms annexed to the amnesty, and that this defiance of the law agst Treason, is countenanced not only by the impunity with which they shew themselves on public occasions, even with insolent badges of their character, but by marks of popular favor conferred on them in various instances in the election to local offices.
A proposition has been introduced & discussed in the Legislature of this State, for relinquishing its claim to Vermont, and urging the admission of it into the Confederacy. As far as I can learn difficulties will arise only in settling the form, the substance of the measures being not disliked by any of the parties. It is wished by those who are not interested in claims to lands within that district to guard agst any responsibility in the State for compensation. On the other side it will at least be insisted that they shall not be barred of the privilege of carrying their claims before a federal Court, in case Vermont shall become a party to the Union. I think it probable if she should not decline

becoming such altogether, that she will make two conditions if not more. 1. that neither her boundaries, nor the rights of her citizens shall be impeachable under the 9th art. of Confederation. 2[.] that no share of the public debt already contracted shall be allotted to her.
I have a letter from Col. Jno. Campbel dated at Pittsburg, from wch I gather that the people of that quarter are thrown into great agitation by the reported intention of Congs Concerning the Mississippi, and that measures are on foot, for uniting the minds of all the different settlements which have a common interest at stake. Should this policy take effect I think there is much ground to apprehend that the ambition of individuals will quickly mix itself with the first impulses of resentment and interest, that by degrees the people may be led to set up for themselves, that they will slide like Vermont insensibly into a communication and latent connection with their British Neighbours, and in pursuance of the same example, make such a disposition of the Western territory as will entice into it most effectually emigrants from all parts of the Union. If these apprehensions be not imaginary they suggest many observations extremely interesting to Spain as well as to the United States.
I hear from Richmond with much concern that Mr Henry has positively declined his mission to Philada. Besides the loss of his services on that theatre, there is danger I fear that this step has proceeded from a wish to leave his conduct unfettered on another theatre where the result of the Convention will receive its destiny from his omnipotence. With every sentiment of esteem & affection I remain Dear Sir Your Obedt and very hble servt

Js Madison Jr

